NELSON, Circuit Justice.
The cameos in question were charged with a duty of twenty-four per cent, ad valorem, under the act of March 3, 1857, (11 Stat. 192,) which reduces the duties imposed by schedule C of the act of July 30. 1846, (9 Stat. 44.) The plaintiffs claim that the proper duty was only eight per cent, ad valorem, under schedule G of the act of 1846, as amended by the act of 1857, on the ground that the article is “cameos, not set.” It is invoiced as coral cameos. Schedule C of the act of 1846 imposes a duty on “coral, cut or manufactur*383ed.” The article in question is coral cut into the form of a cameo, and not set; and the question is, whether the commercial designation of the article, which prevailed at the time of the passage of the act of 1846, shall govern, or the construction of the words of the statute. I am inclined to think, the latter. As the article is “coral, cut or manufactured,” although it may have had a fixed designation previously, from its shape and fashion, yet, it was quite competent for congress to designate it by a specific material description, which necessarily takes it out of the one known to the trade. This has been a not unusual mode adopted by congress for the very purpose of taking away the power of fixing any other designation in commercial language. Inasmuch as the article comes within the very words of the specific description, I do not see that the evidence of the commercial designation can be allowed to prevail.
Judgment for the defendant